Citation Nr: 0820420	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO. 05-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
hand disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
migraine headaches.

4. Whether a timely substantive appeal was filed with respect 
to an October 2003 RO decision which had denied the 
appellant's request to reopen a claim of entitlement to 
service connection for right hand disability.

5. Whether a timely substantive appeal was filed with respect 
to an October 2003 RO decision which had denied the 
appellant's request to reopen a claim of entitlement to 
service connection for right shoulder disability.

6. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to March 
1972. He had service in the Republic of Vietnam from February 
to September 1971. He also had service in the Army Reserve.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2007, at which time it was 
remanded to the RO so that the appellant could be scheduled 
for a hearing. In March 2008, that hearing was held at the RO 
before the Veterans Law Judge whose name appears at the end 
of this decision. Following the hearing, the RO returned the 
case to the Board for further appellate consideration.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In October 2004 and in January 2005, respectively, the RO 
received the appellant's claims of entitlement to service 
connection for hearing loss disability and for tinnitus. 
Those claims have not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes. Therefore, the Board has no jurisdiction over those 
claims, and they will not be considered below. 38 U.S.C.A. 
§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101(a) (2007). 
However, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1. On March 18, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to wish to withdraw his appeal with 
respect to the issue of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for left hand disability.

2. On March 18, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to wish to withdraw his appeal with 
respect to the issue of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for bilateral knee disability.

3. On March 18, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to wish to withdraw his appeal with 
respect to the issue of whether new and material evidence had 
been received to reopen a claim of entitlement to service 
connection for migraine headaches.

4. In October 2003, the RO denied the appellant's request to 
reopen claims of entitlement to service connection for right 
hand disability and for right shoulder disability.

5. In February 2004, the RO received the appellant's Notice 
of Disagreement with respect to its October 2003 decisions.

6. On November 22, 2004, the RO issued the appellant a 
Statement of the Case with respect to its October 2003 
decisions.

7. With respect to the RO's October 2003 decisions, the 
appellant did not file a substantive appeal within sixty days 
of November 22, 2004; and he did not submit a request for 
extension of time for filing a substantive appeal.


CONCLUSIONS OF LAW

1. With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for left hand disability, the criteria 
for withdrawal of a Substantive Appeal by the appellant have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2. With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for bilateral knee disability, the 
criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3. With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for migraine headaches, the criteria 
for withdrawal of a Substantive Appeal by the appellant have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

4. The appellant did not timely appeal the RO's October 2003 
denial of his request to reopen a claim of entitlement to 
service connection for right hand disability. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2007).

5. The appellant did not timely appeal the RO's October 2003 
denial of his request to reopen a claim of entitlement to 
service connection for right shoulder disability. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Left Hand, The Knees, and Migraine Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007). 

During his March 2008 hearing before the undersigned Veterans 
Law Judge, the appellant withdrew his appeal with respect to 
the following issues: 1) whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for left hand disability; 2) whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral knee 
disability; and 3) whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for migraine headaches. Hence, with respect to 
those issues, there remain no allegations of errors of fact 
or law for appellate consideration. Accordingly, the Board 
does not have jurisdiction to review those issues on appeal, 
and they are dismissed.

The Right Hand and Right Shoulder

The appellant contends that he filed a timely appeal with the 
RO's October 2003 decision which had denied his of his 
request to reopen claims of entitlement to service connection 
for right hand disability and for right shoulder disability. 
As such, he maintains that the Board has jurisdiction to 
adjudicate those issues. After reviewing the record, however, 
the Board finds that the claimed substantive appeal was not 
received within the requisite time frame. Accordingly, the 
Board does not have jurisdiction to consider those issues; 
and they are dismissed.

Generally, VA has a statutory duty to notify the appellant of 
the evidence necessary to substantiate his claim and to 
assist the appellant in the development of that claim. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007). However, such duties are not applicable when, as in 
this case, the issue is limited to statutory interpretation. 
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see 
also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.). Consequently, the Board is not required to 
address the RO's efforts to assist the appellant in the 
development of the issue of whether the appellant filed a 
timely substantive appeal.

Instead, the Board must determine whether it has jurisdiction 
to adjudicate the appeal. McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993). The threshold question is whether the appellant 
entered a timely substantive appeal following an RO decision 
in October 2003 which had denied the appellant's request to 
reopen claims of entitlement to service connection for right 
hand disability and for right shoulder disability. If he did 
not, then the appeal fails for lack of jurisdiction. See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

An appeal to the Board consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal. 38 
C.F.R. § 20.200 (2007). The Substantive Appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed. An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ, in this case the RO). 38 C.F.R. § 
20.202 (2007).

The Notice of Disagreement and Substantive Appeal may be 
filed by the appellant, or by his representative, if a proper 
Power of Attorney or declaration of representation, as 
applicable, is on the record or accompanies such Notice of 
Disagreement or Substantive Appeal. 38 C.F.R. § 20.301 
(2007).

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the Statement 
of the Case to the appellant, or within the remainder of the 
one year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2007).

An extension for filing a Substantive Appeal may be granted 
on motion filed prior to the expiration of the time limit 
described above. 38 C.F.R. § 20.303 (2007).

A review of the evidence discloses that in July 1995, the RO 
denied the appellant's claims of entitlement to service 
connection for right hand disability (as part of its denial 
of entitlement bilateral hand disability) and for right 
shoulder disability. The appellant was notified of those 
decisions, as well as his appellate rights. However, he did 
not submit a Notice of Disagreement with which to initiate an 
appeal. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 
20.201 (1995). Therefore, those decisions became final under 
the law and regulations then in effect. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1995). 

In March 2003, the appellant requested that VA reopen his 
claims of entitlement to service connection for bilateral 
hand disability and for right shoulder disability. In October 
2003, the RO denied those requests; and on November 4, 2003, 
the RO notified the appellant of its decisions. The appellant 
disagreed with those decisions, and on November 22, 2004, the 
RO issued the appellant a Statement of the Case on both 
issues. 

In a cover letter, the RO informed the veteran that he had to 
file his appeal within 60 days from the date that the AOJ 
mailed him the Statement of the Case, or within the remainder 
of the one year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ended later. The RO emphasized that if it did not hear 
from him with that period, it would close his case. As the 
Statement of the Case was issued more than one year after the 
appellant was notified of the decisions in question, he had 
to submit his substantive appeal no later than 60 days from 
the date the Statement of the Case was issued. 

Although there is no postmark of record or time/date stamp 
indicating when the RO received the Substantive Appeal (VA 
Form 9), it could have been no earlier than February 1, 2005, 
the date it was signed by the appellant. In this regard, the 
Board observes that the claims file contains no copy of any 
other document dated during the 60 days from November 22, 
2004 to January 21, 2005, which could even be construed as a 
Substantive Appeal.

As the appellant's Substantive Appeal was received outside 
the 60 day time frame, the appellant did not perfect his 
appeal with respect to his request to reopen his claims for 
service connection for right hand disability or for right 
shoulder disability. Accordingly, the Board does not have 
jurisdiction over those issues. The law is dispositive of 
those issues and, therefore, they are dismissed. See Roy v. 
Brown, 5 Vet. App. 554 (1993).


ORDER

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for left hand disability, the appeal is 
dismissed.

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for bilateral knee disability, the 
appeal is dismissed.

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for migraine headaches, the appeal is 
dismissed.

As a timely appeal was not filed, the appeal is dismissed 
with respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for right hand disability.

As a timely appeal was not filed, the appeal is dismissed 
with respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for right shoulder disability.

REMAND

The appellant also seeks entitlement to service connection 
for PTSD. Unlike the foregoing, he has perfected an appeal 
with respect to that issue.

During his March 2008 hearing, the appellant testified that 
the VA Medical Center in Dublin, Georgia, provided all of his 
treatment for PTSD. He noted, however, that his most recent 
treatment records had not been associated with the claims 
file. In light of that testimony, the undersigned Veterans 
Law Judge left the record open for 30 days so that the 
records could be obtained. 

Despite the Judge's action, there is no evidence on file that 
the RO ever attempted to get the VA treatment records in 
question. Indeed, VA records currently on file do not show 
that VA treated the appellant for PTSD after December 2004. 
Therefore, additional development of that issue is record is 
necessary, prior to further consideration by the Board. 
Accordingly, the issue of entitlement to service connection 
for PTSD is remanded to the RO for the following actions:

1. Request that the Dublin VAMC provide 
all of the records reflecting the 
appellant's treatment for PTSD since 
November 2004. Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, notes of individual and group 
counseling, daily clinical records, 
doctor's notes, nurse's notes, laboratory 
studies, and prescription records. Also 
request that the appellant provide any 
such records he may have in his 
possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain the requested records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile. 
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2. When the actions requested in part 1 
have been completed, undertake any other 
necessary development, such as the 
scheduling of any indicated VA 
examinations. Then readjudicate the issue 
of entitlement to service connection for 
PTSD. 

If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of the issue of entitlement to service 
connection for PTSD. 

The appellant need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


